Citation Nr: 1452640	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a Substantive Appeal (VA Form 9 or equivalent) was timely filed in response to a July 2010 Statement of the Case (SOC) denying the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1987 to May 1991; he died in May 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issues by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board for appellate consideration in March 2013 when it was remanded to afford the appellant a Board hearing in accordance with her request.  She was scheduled to present testimony before a Veterans Law Judge at the RO in June 2013.  On the date of the hearing, the appellant's representative withdrew her request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014).  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. The appellant's application for death benefits was denied in an October 2008 rating decision issued by the RO, and notice of that decision was mailed to the appellant at her known address on October 29, 2008.

2. A timely Notice of Disagreement responsive to the October 2008 rating decision was received from the appellant on November 19, 2008.  

3. A SOC continuing the RO's denial of the appellant's claim of entitlement to service connection for the cause of the Veteran's death was mailed to the appellant on July 22, 2010.

4. A VA Form 9 substantive appeal purporting to perfect the appellant's appeal was signed and dated by the appellant on September 2, 2010, and received by VA on October 28, 2010.  


CONCLUSION OF LAW

The appellant's substantive appeal, received by VA on October 28, 2010, is untimely.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The question before the Board in this appeal is whether the appellant's substantive appeal of the RO's denial of entitlement to VA death benefits was received in a timely manner.  The timeliness of a substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, VA's duty to assist and notify Veterans is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Analysis

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction (which, here, was the RO) mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108.

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2014).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2014), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

When the rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305, 20.306.

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal (VA Form or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, the Court has held that he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

By history, the appellant filed a claim for VA death benefits, to include entitlement to service connection for the cause of the Veteran's death, which was received by VA in May 2008.  The RO denied the claim, to include entitlement to service connection for the cause of the Veteran's in a decision that was mailed to the appellant on October 29, 2008.  The appellant filed a timely NOD, which was received by VA on November 19, 2008.  On July 22, 2010, the RO mailed an SOC which continued its previous denial of entitlement to service connection for the cause of the Veteran's death.  On October 28, 2010, VA received a VA Form 9 substantive appeal from the appellant, which was dated September 2, 2010, in which she purported to perfect her appeal.  In a November 2010 administrative decision, the RO determined that the appellant's substantive appeal was untimely.  

The appellant essentially contends that she signed, dated, and submitted her VA Form 9 to VA within two weeks of her receipt of the SOC and an accompanying VA Form 9.  She stated that it should have been received by VA within 60 days of issuance of the July 2010 SOC.  In a June 2013 statement, the appellant's representative stated that the appellant's Substantive Appeal was not received within the appropriate time period due to no fault of the appellant, but because of delay in the mail or certification of the date stamp.  He therefore requested that the benefit of the doubt be resolved in the appellant's favor.  

First, the Board observes that a letter accompanying the RO's July 22, 2010 SOC did advise the appellant that she had the latter of 60 days from the date of the SOC or the remainder of the one-year period from the date of notice of the October 23, 2008 rating decision being appealed.  Based upon these dates, the appellant's appeal period expired on September 22, 2010.

Notwithstanding the appellant's assertion that she signed, dated, and mailed her VA Form 9 to the RO within two weeks of receiving it, the Board observes that it was signed and dated by the appellant on September 2, 2010, which is more than one month after the issuance of the July 2010 SOC.  Significantly, there is no evidence in the record, nor does the appellant assert specifically, that the delivery of the July 2010 SOC was delayed in any manner much less to an extent that she was deprived of the ability to file a timely substantive appeal.  Moreover, as noted, the substantive appeal was received by VA on October 28, 2010, more than one month after it was signed and dated by the appellant, and more than one month after the appeal period had closed.  

The Board notes that, "[t]here is a presumption of regularity that attaches to actions of public officials."  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  The United States Court of Appeals for Veterans Claims (Court) has applied the presumption of regularity to "all manner of VA processes and procedures."  "In the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  There is nothing in the claims file to show that VA did not properly discharge its duties in the receipt of the appellant's VA Form 9 and in date-stamping it.  Therefore, the Board finds that, based on the date stamp indicating date of receipt, the RO received the appellant's VA Form 9 on October 28, 2010.  

In addition, the Board's review of the RO's correspondence to the appellant, especially between the issuance of the July 22, 2010 SOC and the September 22, 2010 filing deadline, does not disclose VA had received the appellant's substantive appeal or, for that matter, knew or should have known about the filing of it.  Indeed, the RO received no earlier written communications from her that might alternatively serve as an equivalent to a substantive appeal.  

Moreover, prior to the September 22, 2010 filing deadline, the appellant did not submit additional, pertinent evidence requiring the issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.32, 20.303(b), 20.304.  Further, she did not make a request for an extension of the deadline for submitting her substantive appeal.  38 C.F.R. § 20.303.  

The Board has also considered application of the statutory mailbox rule set forth in 38 C.F.R. § 20.305(a).  This statutory mailbox rule provides that a response postmarked prior to expiration of the applicable time period will be accepted as having been timely filed.  In this case, however, no corresponding envelope or postmark is contained in the claims file.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this five day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  In the present case, as noted, the appellant's VA Form 9 was received more than one month after the expiration of the 60 day time period following issuance of the SOC on July 22, 2010.  Thus, application of the mailbox rule does not place receipt of the appellant's VA Form 9 within the 60 day time limit following issuance of the SOC.  

The Board also notes that equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met, however: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.  In this case, however, the appellant has not alleged, nor does the evidence suggest, that her failure to timely file a substantive appeal was due to extraordinary circumstances beyond her control or that the untimely filing was a direct result of the extraordinary circumstances other than those previously addressed. 

Under the circumstances, the Board is not inclined to assign any probative weight to the appellant's unsubstantiated assertion that the timeliness of her substantive appeal was somehow affected by mail delivery delays or in certification of VA's date stamp that were beyond her control.  Indeed, the record shows simply and without any extenuating circumstances that the appellant's substantive appeal was received by VA well after the appeal period had expired.  In view of the same, the Board finds that the appellant's substantive appeal was untimely and declines to waive the timeliness requirement.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

As a timely Substantive Appeal was not filed with regard to a July 2010 SOC addressing entitlement to service connection for the cause of the Veteran's death, the appeal of the denial of this claim is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


